DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of amended claims and the Examiner’s Amendment infra.

 	The Applicant’s arguments with respect to claims #2-13, 15-30 in the reply filed on March 2, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Menachem Nathan, Registration #65,392, on March 9, 2021.


(Claim 15: Currently Amended) The method of claim 16, wherein the forming a Ge photodiode only on the narrower truncated pyramid top includes forming a Ge photodiode with lateral dimensions in a plane perpendicular to incoming light, and wherein an area of the Ge photodiode defined by the lateral dimensions is  smaller than an area of the pyramid bottom.

Allowable Subject Matter
 	Claims #2-13, 15-30 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a silicon (Si) base having a pyramidal shape with a wide incoming light-facing pyramid bottom and a narrower truncated pyramid top; and a germanium (Ge) photodiode formed only on the narrower truncated pyramid top, and wherein the Ge photodiode is operable to detect light in a short wavelength infrared (SWIR) range, and wherein the Ge photodiode includes a p-n junction” (claim 2); “a silicon (Si) base having a pyramidal shape with a wide incoming light-facing pyramid bottom and a narrower truncated pyramid top; and a germanium (Ge) photodiode formed only on the narrower truncated pyramid top, wherein the Ge photodiode is operable to detect light in a short wavelength infrared (SWIR) range, and wherein the Ge photodiode includes a p-i-n junction” (claim 3); “forming a silicon (Si) base having a pyramidal shape with a wide incoming light-facing pyramid bottom and a narrower truncated pyramid top; forming a germanium (Ge) photodiode only on the narrower truncated pyramid top includes forming a Ge photodiode with a height smaller than a height of the Si base” (claim 16).  
 	As to claims 2, 3, and 16, Hui Cong et al., “High-speed waveguide-integrated Ge/Si avalanche photodetector”, as cited in the IDS and hereafter “Cong”, teaches a silicon base (multiplication layer, i-Si) having a pyramidal shape with a wide incoming light-facing pyramid bottom and a narrower truncated pyramid top; a Ge photodiode (absorption layer, i-Ge) formed only on the truncated pyramid top, wherein the Ge photodiode is operable to detect light in a SWIR range (1550nm wavelength falls into the SWIR range).  
	
 	As to claims 2 and 3, Cong teaches only an intrinsic layer.  As to claim 16, Cong teaches the reverse, i.e. a Ge photodiode with a height larger than a height of the Si base.

 	No other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829